UNITED STATES COURT OF APPEALS

                       FOR THE FIFTH CIRCUIT



                            No. 91-8531



TOM PEARCE,

                                               Plaintiff-Appellee,
                                               Cross-Appellant,

                              versus


CARRIER CORPORATION,

                                               Defendant-Appellant,
                                               Cross-Appellee.




          Appeal from the United States District Court
                for the Western District of Texas
                          (July 10,1992)


Before POLITZ, Chief Judge, SMITH and BARKSDALE, Circuit Judges.

PER CURIAM:

     This matter is before the court on the appeal of Carrier

Corporation of post-trial motions following an adverse judgment on

jury verdict in an Age Discrimination in Employment Act case,

together with the cross-appeal by Tom Pearce of an adverse summary

judgment on claims for pension benefits and severance pay and

adverse rulings on reinstatement or alternatively for front pay.

     We are presented with an issue of first impression regarding

whether an ADEA claimant must prove actual loss to recover damages
for health insurance benefits or, in the alternative, whether the

claimant automatically recoups the value of the insurance fringe

benefit regardless of whether he has purchased substitute coverage

or incurred out-of-pocket medical expenses.    There is a split in

the circuits.   We agree with our colleagues in the Seventh and

Ninth Circuits and now hold that an ADEA claimant is limited to

recovery of those expenses actually incurred by either replacement

of the lost insurance or occurrence of the insured risk.1

     Finding no merit in any other issue raised, the appealed

judgments and rulings of the trial court are AFFIRMED.




    1
       See Kossman v. Calumet County, 800 F.2d 697 (7th Cir. 1986)
and Galindo v. Stoody Co., 793 F.2d 1502 (9th Cir. 1986) (plaintiff
must prove purchase of alternative coverage or expenses incurred in
lieu thereof); but see Fariss v. Lynchburg Foundry, 769 F.2d 958
(4th Cir. 1985); Blackwell v. Sun Electric Corp., 696 F.2d 1176
(6th Cir. 1983) (not requiring actual damages proof).


                                2